EXHIBIT 10.35 SEVENTH AMENDMENT TO AMENDED AND RESTATED PRIVATE LABEL CREDIT CARD PROGRAM AGREEMENT This Seventh Amendment to Amended and Restated Private Label Credit Card Program Agreement ("Seventh Amendment") is entered into as of the 1st day of January, 2009 (the "Effective Date") by and among Stage Stores, Inc., a Nevada corporation ("Stage Stores"), Specialty Retailers, Inc., a Texas corporation ("Specialty"), with their principal offices at 10201 Main Street, Houston, Texas 77025 (Stage Stores and Specialty hereinafter being referred to collectively as "Stage"), and World Financial Network National Bank, a national banking association with its principal offices at 3100 Easton Square Place, Columbus, OH 43219 ("Bank").Stage Stores, Specialty, and Bank are collectively referred to in this Seventh Amendment as the "Parties." R E C I T A L S: WHEREAS, Stage and Bank entered into an Amended and Restated Private Label Credit Card Program Agreement dated as of March 5, 2004, as amended (the "Agreement") pursuant to which Bank issues private label credit cards which allows Customers of Stage to purchase goods and/or services from Stage; and WHEREAS, Stage and Bank now desire to amend the Agreement to amend the Fees provision of the Agreement; and WHEREAS, the current version of Schedule 1.1 of the Agreement is set forth in the Fifth Amendment to the Agreement and the Parties wish to amend and restate Schedule 1.1 as provided herein. NOW, THEREFORE, in consideration of the mutual covenants and agreements contained herein, the Parties hereto agree as follows: 1. Definitions; References.Each term used herein which is not defined herein shall have the meaning assigned to such term in the Agreement.Each reference to "hereof", "hereunder", "herein" and "hereby" and each other similar reference and each reference to "this Agreement" and each other similar reference contained in the Agreement shall from and after the date hereof refer to the Agreement amended hereby. 2. Section 3.6(d).Section 3.6(d) of the Agreement is deleted in its entirety and replaced with a new Section 3.6(d) as follows: “(d)Subject to Applicable Law and the terms and conditions set forth in the Credit Card Agreement, Bank shall charge each Cardholder a finance charge on the unpaid balance in their Account at an annual percentage rate equal to 24.99%; a $1 minimum finance charge; late fees equal to $15 for balances under $250 (for Peebles Accounts, $20 for balances under $250) and $25 for balances equal to or greater than $250; and returned check fees equal to $30.Bank will not impose an over limit fee. The minimum payment shall be the greater of 1/15th of the balance or $10, plus any late fee.Bank will not impose finance charges on Regular Revolving Purchases in any billing period in which payments received and credits issued by the payment due date, which will be twenty-five (25) days after the statement closing date, equals or exceeds the previous balance.Bank will not assess late fees unless a required payment is not received by Bank by the Bank’s billing date.Bank may make any changes in the terms of the Credit Card Agreement at any time as required by Applicable Law or safety and soundness considerations or on an individual Account by Account basis in connection with its servicing of the Accounts.With respect to any other changes in terms affecting the APR, imposition of finance charges, and/or fees charged by Bank as set forth above Bank will, prior to making any changes, review and discuss such changes with Stage in order to maximize the potential of the Plan and mutually benefit Stage and Bank, and will not make such changes without Stage’s prior written consent unless required by Applicable Law or for Bank’s safety and soundness.Bank shall determine the fees associated with Bank’s provision of services to the Cardholders in connection with the Accounts in accordance with industry practices, including electronic payments, payments by phone, requests for excessive research (i.e. multiple statement copies), copies of payments and Charge Slips.” 3. Schedule 1.1.Schedule 1.1 shall be amended and restated as attached hereto. 4. Governing Law.This Seventh Amendment shall be governed by and construed in accordance with the laws of the State of Ohio. 5. Counterparts; Effectiveness.This Seventh Amendment may be executed in any number of counterparts, each of which when so executed shall be deemed to be an original, but all of such counterparts shall together constitute one and the same instrument. The provisions included in this Seventh Amendment shall be effective as of the Effective Date set forth in the first paragraph of this Seventh Amendment. 2 6. Entire Agreement. As hereby amended and supplemented, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the Parties have caused this Seventh Amendment to be executed by their duly authorized officers as of the Effective Date. WORLD FINANCIAL NETWORK NATIONAL BANK STAGE STORES, INC. By:/s/ Daniel T. Groomes By:/s/ Richard E. Stasyszen Name: Daniel T. Groomes Name: Richard E. Stasyszen Title:President Title:Sr. Vice President - Finance & Controller SPECIALTY RETAILERS, INC. By: /s/ Richard E. Stasyszen Name: Richard E. Stasyszen Title:Sr. Vice President - Finance & Controller 3 Schedule 1.1 Discount Rate A. DISCOUNT RATE FOR ACCOUNTS EXCEPT PEEBLES ACCOUNTS The following Discount Rate for Regular Revolving Purchases shall be applied to all Accounts except for Peebles Accounts, until the conditions set forth in Section B below are met, at which time the Discount Rate set forth in this Section A shall apply to all Accounts.The Discount Rate shall be equal to (i) the Base Discount Rate set forth in (A) (1), subject to any adjustments described in (A) (2). 1. Base Discount Rate. The Base Discount Rate shall be 0% (or zero basis points (bps) for all Regular Revolving Purchases. 2. Adjustments to Base Discount Rate. (a)Bank shall, at the end of each Plan quarter, calculate the Net Portfolio Yield. Subject to Section (A) (2) (b) below: (i) if the Net Portfolio Yield is between 10.0% and 11.0% (the “Net Portfolio Yield Range”), then the Discount Rate for the next quarter shall be equal to the Base Discount Rate, and (ii) if the Net Portfolio Yield is less than 10.0% or greater than 11.0%, then Bank shall calculate the new Discount Rate by adding to or subtracting from the Base Discount Rate the amount of the Discount Rate Adjustor. (b) At such time as Bank commences to include the Peebles Accounts in the calculation (beginning the first quarter after the Average Balance for the Peebles Accounts is equal to or greater than $330 for the prior Plan Year pursuant to Section B below), Bank shallalso change the Net Portfolio Yield Range to between 9.9% and 10.9%. Definitions: The Accounts Receivable Turn shall be equal to the Net Sales for the prior 12 month period divided by the total Average Principal-Only Accounts Receivable for the same period. The Average Principal-Only Accounts Receivable shall be equal to the sum of the month-end principal-only accounts receivable divided by the number of months being measured.The principal portion of the accounts receivable contain Purchases, Third-Party Program Charges and Enhancement Marketing Services charges, and other charges not related to interest and fees. 4 The Collected Finance Charge Yield shall be equal to the sum of all finance charges collected during a given period. The Collected Late Fee Yield shall be equal to the sum of all late fees collected during a given period. The Discount Rate Adjustor shall be equal to the amount by which the Net Portfolio Yield falls below or exceeds the Net Portfolio Yield Range, divided by 2, and then divided by the Accounts Receivable Turn for the prior 12 month period. The Net Portfolio Yield shall be equal to (i) the sum of the Bank’s collected finance charge yield for the prior 12 month period plus the Bank’s collected late fee yield for the prior 12 month period, divided by the Average Principal-Only Accounts Receivable, minus (ii) Net Principal Write Offs %, minus (iii) the weighted average Prime Rate. The Net Principal Write Offs % shall be equal to the principal balances written off by Bank related to the Plan, minus any recoveries received by Bank for prior written off balances divided by the Average Principal-Only Accounts Receivable. The Weighted Average Prime Rate shall be the sum of the product of the month-end principal-only accounts receivable multiplied by the Prime Rate quoted in The Wall Street Journal on the last Business Day of the month being measured for each month in the measured period divided by the sum of the month-end principal-only accounts receivable for the period being measured. For Example: Example 1: Collected Finance Charge Yield + Collected Late Fee Yield 28.00% (for prior 12 months) Minus Net Principal Write Offs %
